        Case 1:20-cv-05331-LTS-KHP Document 36
                                            35 Filed 10/27/20 Page 1 of 1

                    Michael Faillace & Associates, P.C.
                                            Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                   Telephone: (212) 317-1200
New York, New York 10165                                                          Facsimile: (212) 317-1620
_________
jbarton@faillacelaw.com
                                                         10/27/2020
                                                                                   October 27, 2020


Via ECF
Honorable Katharine H. Parker
                                                         Plaintiff's deadline to file their motion for default
United States Magistrate Judge
                                                         judgment is hereby extended to November 13, 2020.
United States Courthouse
500 Pearl Street
New York, NY 10007


                      Re:         20-cv-05331-LTS-KHP Davalo et al v. La Casa Bonita Corp.                    10/27/2020
Your Honor:

       I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiff in the
above-referenced matter. We write to respectfully request the deadline to move for default judgment be
extended by two weeks. The current deadline is Friday October 30, 2020. This is the first request of its
kind.

         We are working diligently on Plaintiff’s default motion; however, the Plaintiff is currently outside
of the state, and we anticipate needing a bit more time to finalize the papers. As such, we respectfully
request a two-week extension of the deadline to move for default judgment.

          Thank you for your attention.


                                                         Respectfully Submitted,

                                                         /s/Jesse Barton
                                                         Jesse Barton
                                                         Michael Faillace & Associates, P.C.
                                                         Attorneys for Plaintiff




                             Certified as a minority-owned business in the State of New York
